DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Language (Grammar) Comment
The examiner understands that participles used as adjectives1 normally precede and (e.g., in formal English) may sometimes follow nouns, and that patent claims are by their very nature both wordy and grammatically challenged/challenging.  However, the examiner believes it is confusing or at least unnecessarily wordy when [e.g., participial] adjectives are used both before and after a given noun (e.g., “on the basis of the estimated torque value calculated and the . . .” in line 13 of claim 1, which should/would normally read, “on the basis of the calculated estimated torque value and the. . .”).
While the examiner does not object to the claim grammar, he suggests that the nouns sandwiched by different (e.g., participial) adjectives be made to follow the adjectives by making the final adjective the leading (first) adjective in the phrase, as demonstrated above, e.g.,:

i. at claim 1, line 7 (“the total current detected”), line 8 (“the voltage command value calculated”, “the total current detected”), and line 13 (“the estimated torque value calculated”), 
ii. at claim 3, lines 5 and 6 (“a voltage command value calculated”, “the total current detected”), and lines 7 and 8 (“the voltage command value calculated”, “ the current detected”), 
iii. and claim 5, line 7 (“the individual motor currents detected”), and line 8 (“the voltage command value calculated”, etc., 

in order to facilitate reading and interpretation of the claims.
Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5 (and claim 6 depending therefrom), applicant has not apparently described by what algorithm2, or by what steps or procedure3, he configured the controller to control the inverter on the basis of “a voltage command value calculated on the basis of an added value of the individual motor currents detected” and on the basis of the “estimated speed value calculated on the basis of the voltage command value calculated and the added value of the motor currents”.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art possession of the claimed invention.
In particular, regarding the embodiment of FIGS. 8 and 9, it is apparently not the “detected” [3-phase] individual motor current values (detected at 5a, 5b) that are “added” e.g., at 39, but rather it is the [2-phase, direct/quadrature] transformed (at 36a, 36b) currents (Id1, Iq1 and Id2, Iq2) that are added.  No “add[ing]” in a controller with processing circuitry of detected individual motor currents is seen by the examiner in the disclosure.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art possession of the claimed invention.
In this respect, this portion of the rejection (112(a)) could apparently be overcome by changing (in claim 5), “a voltage command value calculated on the basis of an added value of the individual motor currents detected, and an estimated speed value calculated on the basis of the voltage command value calculated and the added value of the motor currents” to “a voltage command value calculated on the basis of an added value of motor currents transformed from the detected individual motor currents calculated voltage command value transformed motor currents”4, if such be applicant’s intent.
Claims 1 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12 and 13, in claim 3, lines 10 and 11, and in claim 5, lines 11 and 12, “a coupling between the induction motors and a drive mechanism” is indefinite because the coupling is apparently described in the specification as being part of the drive mechanism (e.g., the “drive mechanism”, as shown in FIG. 2, is apparently defined as that which is between the motor and the wheel, and apparently includes the rotary shaft 53, the coupling 54, the motor-side gear 55, the wheel-side gear 56 and the axle 57), and so it is unclear how the coupling can be said to be e.g., between (plural) induction motors and itself.
In this respect, this portion of the rejection (112(b)) could apparently be overcome (in claims 1, 3, and 5) by changing, “a coupling between the induction motors and a drive mechanism” to, “a coupling between one of the induction motors and a wheel 
In claim 2, lines 2 and 3, “the processing circuitry further estimates the estimated torque value” is fully indefinite because i) it is indicated in claim 1 that the processing circuitry “calculates” the estimated torque value, ii) it is unclear whether a difference is intended between calculating and estimating, and iii) it is unclear how the processing circuitry both calculates and then apparently estimates the “estimated torque value”.
In claim 5, line 7, “an added value of the individual motor currents detected” in indefinite and unclear, since no such “added value” is seen from the specification, with the value added at 39 in FIG. 8 not apparently adding [3-phase] detected motor currents, but rather adding [2-phase] transformed motor currents.
In claim 5, lines 8 and 9, “the added value of the motor currents” is indefinite, since the (detected) “motor currents” recited in the claim are apparently not added.
In this respect, the above two portions (claim 5, line 7 and claim 5, lines 8 and 9) of the (112(b)) rejection could apparently be overcome by following the above suggested language for overcoming the 112(a) rejection, if such be applicant’s intent.
In claim 6, lines 5 and 6, “the q-axis current for each of the induction motors” apparently has insufficient antecedent basis, since only a single q-axis current is apparently calculated in claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (Japan, 2003-219504; JPO machine translation attached) in view of Perna et al. (“An Assisted Speed-Sensorless Control of Induction Motor Drives for Railway Applications”, 2016 International Conference on Electrical Systems for Aircraft, Railway, Ship Propulsion and Road Vehicles & International Transportation Electrification Conference (ESARS-ITEC), 2-4 Nov. 2016, © 2016 IEEE, 7 pages) and Hirose (Japan, 2013-135501; EPO machine translation attached).
Kondo et al. (JP, ‘504) reveals:
per claim 1, an electric vehicle controller [e.g., as shown in FIGS. 1, 5, etc.[5]] that includes a drive control system [e.g., 1, 2, etc.] and controls travel of an electric vehicle [e.g., the electric train of paragraph [0112]] by the drive control system, the drive control system including a plurality of induction motors [e.g., 2, and in the embodiment of FIG. 2, the other induction motors of paragraph [0125]], one inverter to drive the induction motors [e.g., as shown in FIGS. 1, 5, etc.], a current detector [e.g., 19] to detect a total current that is a sum of motor currents flowing to the induction motors [e.g., the totality of the u and w phases; e.g., paragraph [0018]], and a controller [e.g., 7 to 11 in FIG. 1, 7 to 11 and 16 in FIG. 5, etc.] to control the inverter on the basis of a current command value [e.g., IqRef and IdRef calculated based on TmRef using Mathematical Formula 1 at paragraph [0016]] calculated on the basis of a torque command value [e.g., TmRef in FIGS. 1, 5, etc.], a voltage command value [e.g., VqRef and VdRef calculated using Mathematical Formula 3 at paragraph [0024]] calculated on the basis of the total current detected [e.g., based on Iq and Id that are calculated from Iu and Iw using Mathematical Formula 2], and an estimated speed value [e.g., ω1 in FIGS. 1, 5, etc.] calculated [e.g., in the speed -estimating unit (means) 9 in FIGS. 1, 5, etc., based on VqRef, VdRef, Iu, Iw, etc.] on the basis of the voltage command value calculated and the total current detected [e.g., using Mathematical Formula 8, 9, etc.], wherein
the controller includes
processing circuitry to calculate an estimated torque value [e.g., to calculate Tmh at 16 in FIG. 5] on the basis of the total current [e.g., Iu, Iw in FIG. 5] and the voltage command value [e.g., VqRef, VdRef in FIG. 5], and detect an abnormality in the induction motors and/or a drive mechanism of the electric vehicle on the basis of the estimated torque value calculated and the torque command value [e.g., as described at paragraphs [0065], [0199]ff, etc., when (per Mathematical Formula 26), (TmRef – Tmh) < a lower limit value α or when TmRef – Tmh > an upper limit value β, as would be indicative of an abnormal speed value with a large speed deviation from what is expected, whereby the flag FED = 0 indicating the abnormality and the gates of the VVVF inverter are turned off (at PWM 7 by the gate command GSt = 0) by the protection operation];
While the Kondo et al. (JP, ‘504) electric vehicle driving and control device is apparently intended to be used in conjunction with electric trains (paragraph [0112]) that have multiple induction motors (cf. FIG. 2), it may be alleged that Kondo et al. (JP, ‘504) does not specifically teach that one inverter drives a plurality of induction motors or the total currents of plural motors.
Kondo et al. (JP, ‘504) also may not expressly disclose that a cause of the detected (speed/torque) abnormality would have been a disconnection of a coupling provided between (one of) the induction motors and a wheel drive mechanism (e.g., a shaft, a gear, etc.)
However, in the context/field of a (similar) sensorless control system of induction motor drives for railway applications that (as shown in FIG. 2) determines command currents from a torque input, determines voltage commands from detected currents, and determines an estimated speed (                                
                                    
                                        
                                            ω
                                        
                                        ^
                                    
                                
                            ) from the voltage command and the detected currents, Perna et al. (2016 IEEE) teaches e.g., in FIGS. 2[6], 4, etc. that a “single inverter – dual motor” architecture (page 4) may be utilized in which one inverter drives two induction motors.
Moreover, in the context/field of detecting abnormalities in electric vehicles  based on detected (motor) rotating speeds, Hirose (JP, ‘501) teaches that a rotational speed difference ΔN between the speeds of left and right motors 3a and 3b may be used to determine a shaft breakage when the difference exceeds a threshold X (e.g., paragraph [0023]), and fail-safe control (such as decreasing torque at both sides of the vehicle; cf.  paragraph [0010]) may be executed responsive thereto.
It would have been obvious at the time the application was filed to implement or modify the Kondo et al. (JP, ‘504) electric vehicle driving and control device so that the inverter 1 would have been used to drive two/plural wheel motors provided in the vehicle, as suggested Kondo et al. (JP, ‘504) in conjunction with FIG. 2 and as taught by Perna et al. (2016 IEEE) in FIGS. 2, 4, etc., and so that the sensorless control would be effected based on the total (detected) current(s) flowing to the (two/plural) motors as taught in FIG. 2 of Perna et al. (2016 IEEE), in order that a conventional single inverter – dual motor architecture could be used in the vehicle as taught by Perna et al. (2016 IEEE) which did not require e.g., one inverter per motor, e.g., in order to reduce the number of inverters needed, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Kondo et al. (JP, ‘504) electric vehicle driving and control device so that when the speed abnormality in Kondo et al. (JP, ‘504) was detected based in part on the signal (ωr*) from speed detector present in the electric train (FIG. 1) or on the calculated motor torque (FIG. 5), depending on the embodiment, the speed abnormality would have been utilized to determine that the shaft7 which connected the motor and the wheel had (e.g., possibly) broken, as taught by Hirose (JP, ‘501) e.g., at paragraphs [0023], [0025], [0027], etc., in order that a (possible) cause of the speed abnormality would have been determined and fail-safe vehicle drive control could have been executed responsive thereto, as taught by Hirose (JP, ‘501), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or (further) modified Kondo et al. (JP, ‘504) electric vehicle driving and control device would have rendered obvious:
per claim 1, the drive control system including a plurality of induction motors, one inverter to drive the plurality of the induction motors [e.g., as suggested by Kondo et al. (JP, ‘504) in FIG. 2; and as taught by Perna et al. (2016 IEEE) in FIGS. 2, 4, etc.], a current detector to detect a total current that is a sum of the motor currents flowing to the induction motor [e.g., 19 in Kondo et al. (JP, ‘504); and as taught/shown in FIG. 2 of Perna et al. (2016 IEEE)];
processing circuitry [e.g., 9, 10, 16, etc. in Kondo et al. (JP, ‘504) to detect the speed (and torque) abnormality; and 6, 7, etc. in Hirose (JP, ‘501)] to detect disconnection of a coupling provided between the induction motors and a drive mechanism of the electric vehicle [e.g., to detect the speed abnormality (at 10) in Perna et al. (JP, ‘504); and by the speed abnormality (speed difference exceeding the threshold), the breakage of the shaft connecting the motor and the wheel, as taught by Hirose (JP, ‘501)] on the basis of the estimated torque value calculated and the torque command value [e.g., as determined at 10 in FIG. 5 (obtaining TmRef – Tmh for Mathematical Formula 26) of Kondo et al. (JP, ‘504)];
per claim 2, depending from claim 1, wherein
the processing circuitry further
estimates the estimated torque value [e.g., by obtaining Tmh at 10 in FIG. 5 of Kondo et al. (JP, ‘504)];
calculates an absolute value of a deviation between the torque command value and the estimated torque value [e.g., the value of “(TmRef – Tmh)” which is checked to see, in Mathematical Formula 26 at paragraph [0217] of Kondo et al. (JP, ‘504), if it is less than a lower (obviously negative) limit α or greater than an upper (obviously positive) limit β at paragraphs [0213]ff, with the Formula being (when α is obviously made equal and opposite to β8) an obvious mathematical equivalent to determining if the absolute value of TmRef – Tmh (that is, “| TmRef – Tmh |”) is greater than β which was obviously made equal and opposite to α]; and
compares the absolute value of the deviation with a reference value [e.g., to β (obviously equal in magnitude to α) at paragraph [0217] in Kondo et al. (JP, ‘504)], and determines that coupling disconnection has occurred when the absolute value of the deviation is larger than the reference value [e.g., the speed abnormality is determined from Mathematical Formula 26 when (TmRef – Tmh) > β];
per claim 3, an electric vehicle controller [e.g., as shown in FIGS. 1, 5, etc. of Kondo et al. (JP, ‘504)] that includes a drive control system [e.g., 1, 2, etc. in Kondo et al. (JP, ‘504)] and controls travel of an electric vehicle [e.g., the electric train of paragraph [0112] in Kondo et al. (JP, ‘504)] by the drive control system, the drive control system including a plurality of induction motors [e.g., as suggested by Kondo et al. (JP, ‘504) in conjunction with FIG. 2; and as shown by Perna et al. (2016 IEEE) in FIGS. 2, 4, etc.], one inverter to drive the plurality of the induction motors [e.g., as shown and described by Perna et al. (2016 IEEE) with respect to FIGS. 2, 4, etc. (the “single inverter – dual motor” architecture)], a current detector to detect a total current being a sum of motor currents flowing to the induction motors [e.g., as shown at 19 by Kondo et al. (JP, ‘504); and as shown in FIG. 2 by Perna et al. (2016 IEEE)], and a controller [e.g., 7 to 11 in FIG. 1 of Kondo et al. (JP, ‘504), 7 to 11 and 16 in FIG. 5 of Kondo et al. (JP, ‘504); FIG. 2 in Perna et al. (2016 IEEE); 6, 7 in Hirose (JP, ‘501), etc.] to control the inverter on the basis of a voltage command value [e.g., VqRef and VdRef calculated using Mathematical Formula 3 at paragraph [0024] in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            q
                                        
                                        
                                            *
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            d
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)] calculated on the basis of a torque command value [e.g., TmRef in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            T
                                        
                                        
                                            e
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)] and the total current detected [e.g., Id, Iq, Iu, Iw in Kondo et al. (JP, ‘504); and as shown in FIG. 2 of Perna et al. (2016 IEEE)], and an estimated speed value [e.g., calculated at 9 by Kondo et al. (JP, ‘504); and calculated by the speed estimator in FIG. 2 of Perna et al. (2016 IEEE)] calculated on the basis of the voltage command value calculated [e.g., VqRef and VdRef calculated using Mathematical Formula 3 at paragraph [0024] in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            q
                                        
                                        
                                            *
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            d
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)] and the total current detected [e.g., Id, Iq, Iu, Iw in Kondo et al. (JP, ‘504); and as shown in FIG. 2 of Perna et al. (2016 IEEE)], wherein
the controller includes
processing circuitry to detect disconnection of a coupling provided between the induction motors and a drive mechanism of the electric vehicle [e.g., to detect the speed abnormality (at 10) in Perna et al. (JP, ‘504); and by the speed abnormality (speed difference exceeding the threshold), the breakage of the shaft connecting the motor and the wheel, as taught by Hirose (JP, ‘501)] on the basis of the estimated speed value [e.g., ωrh output at 9 in FIG. 1 of Kondo et al. (JP, ‘504)] and a rotational speed of the induction motors calculated using a traveling speed of the electric vehicle [e.g., the external speed reference ωr* in FIG. 1 of Kondo et al. (JP, ‘504, which may be provided by a speed detector present in the electric train (paragraph [0112]), which may be the speed meter in the driver’s cab (paragraph [0114])];
per claim 4, depending from claim 3, wherein
the processing circuitry further
converts the traveling speed of the electric vehicle into the rotational speed of the induction motors [e.g., at ωr* in FIG. 1 of Kondo et al. (JP, ‘504) for comparison at 10 with the estimated speed ωrh obtained from the motor voltage(s)/current(s)];
calculates an absolute value of a deviation between the rotational speed and the estimated speed value [e.g., in Mathematical Formula 11 at paragraph [0101] of Kondo et al. (JP, ‘504)]; and
compares the absolute value of the deviation with a reference value [e.g., in Mathematical Formula 11 at paragraph [0101] of Kondo et al. (JP, ‘504)], and determines that coupling disconnection has occurred when the absolute value of the deviation is larger than the reference value [e.g., when the speed difference is greater than the threshold value (X) in Hirose (JP, ‘501), it is determined that the shaft to the wheel has broken (paragraphs [0023] and [0024]); similarly, when the difference | ωr* - ωrh | > α at paragraph [0101] in Kondo et al. (JP, ‘504) it would have obviously been determined that the shaft connecting/coupling the motor and the wheel in Kondo et al. (JP, ‘504) had broken];
per claim 5, an electric vehicle controller [e.g., as shown in FIGS. 1, 5, etc. of Kondo et al. (JP, ‘504)] that includes a drive control system [e.g., 1, 2, etc. in Kondo et al. (JP, ‘504)] and controls travel of an electric vehicle [e.g., the electric train of paragraph [0112] in Kondo et al. (JP, ‘504)] by the drive control system, the drive control system including a plurality of induction motors [e.g., as suggested by Kondo et al. (JP, ‘504) in conjunction with FIG. 2; and as shown by Perna et al. (2016 IEEE) in FIGS. 2, 4, etc.], one inverter to drive the plurality of the induction motors [e.g., as shown and described by Perna et al. (2016 IEEE) with respect to FIGS. 2, 4, etc. (the “single inverter – dual motor” architecture)], a plurality of current detectors to correspondingly detect individual motor currents flowing to the induction motors [e.g., as shown at 19 by Kondo et al. (JP, ‘504); and as shown in FIG. 2 by Perna et al. (2016 IEEE)], and a controller [e.g., 7 to 11 in FIG. 1 of Kondo et al. (JP, ‘504), 7 to 11 and 16 in FIG. 5 of Kondo et al. (JP, ‘504); FIG. 2 in Perna et al. (2016 IEEE); 6, 7 in Hirose (JP, ‘501), etc.] to control the inverter on the basis of a current command value [e.g., IqRef and IdRef calculated using Mathematical Formula 1 at paragraph [0016] in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            i
                                        
                                        
                                            s
                                            q
                                        
                                        
                                            *
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            i
                                        
                                        
                                            s
                                            d
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)] calculated on the basis of a torque command value [e.g., TmRef in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            T
                                        
                                        
                                            e
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)], a voltage command value [e.g., VqRef and VdRef calculated using Mathematical Formula 3 at paragraph [0024] in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            q
                                        
                                        
                                            *
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            d
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)] calculated on the basis of an added value of the individual motor currents detected [e.g., Id, Iq, Iu, Iw in Kondo et al. (JP, ‘504); and as shown in FIG. 2 of Perna et al. (2016 IEEE)], and an estimated speed value [e.g., calculated at 9 by Kondo et al. (JP, ‘504); and calculated by the speed estimator in FIG. 2 of Perna et al. (2016 IEEE)] calculated on the basis of the voltage command value calculated [e.g., VqRef and VdRef calculated using Mathematical Formula 3 at paragraph [0024] in Kondo et al. (JP, ‘504); and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            q
                                        
                                        
                                            *
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            d
                                        
                                        
                                            *
                                        
                                    
                                
                             in FIG. 2 of Perna et al. (2016 IEEE)] and the added value of the motor currents [e.g., Id, Iq, Iu, Iw in Kondo et al. (JP, ‘504); and as shown in FIG. 2 of Perna et al. (2016 IEEE)], wherein
the controller includes
processing circuitry to detect disconnection of a coupling provided between each of the induction motors and a drive mechanism of the electric vehicle [e.g., to detect the speed abnormality (at 10) in Perna et al. (JP, ‘504); and by the speed abnormality (speed difference exceeding the threshold), the breakage of the shaft connecting the motor and the wheel, as taught by Hirose (JP, ‘501)] on the basis of a q-axis current [e.g., on the basis of [vector] control using Iq (calculated using Mathematical Formula 2 at paragraph [0020]) in Kondo et al. (JP, ‘504)] calculated on the basis of a detected value of each of the individual motor currents [e.g., Iu, Iw, etc. in Kondo et al. (JP, ‘504), detected e.g., as taught by Perna et al. (2016 IEEE) (e.g., for is1, is3, is2) in FIG. 2] flowing to each of the induction motors, and a q-axis current command value of the current command value [e.g., IqRef (calculated using Mathematical formula 1 at paragraph [0016]) in Kondo et al. (JP, ‘504)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kono et al. (2012/0209467) corresponds to the D1 reference cited by Intellectual Property India.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1  I.e., participial adjectives
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 In the amended language, the examiner has changed the adjective positioning to be in accordance with (normal) “American” English, as described in the Claim Comment section above.
        5 The examiner reproduces FIGS. 1 and 5 (as filed) from Kondo et al. (JP, ‘504), below/on the next pages:
        
    PNG
    media_image1.png
    781
    878
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    722
    806
    media_image2.png
    Greyscale

        6 A portion of FIG. 2 in Perna et al. (2016 IEEE) is reproduced by the examiner below/on the next page in a darkened manner, in order to more clearly show the second induction motor M, and the current detector(s) detecting the total current (is) to/for the two motors:
        
    PNG
    media_image3.png
    798
    555
    media_image3.png
    Greyscale

        7 As a coupling element.
        8 For example only, see Mathematical Formula 11 at paragraph [0101] in Kondo et al. (JP, ‘504) for a suggestion that the upper and lower limits may be made equal, and an absolute value of the difference be compared to the (single) limit.